EXHIBIT 10.24

 

AT HOME GROUP INC. 2016 Equity Incentive Plan

NONSTATUTORY STOCK OPTION - Notice of Grant



At Home Group Inc. (the “Company”), a Delaware corporation, hereby grants to the
Optionee set forth below (the “Optionee”) an option (the “Option”) to purchase
the number of Shares of common stock of the Company (“Shares”) set forth below
at the Option Price set forth below, pursuant to the terms and conditions of
this Notice of Grant (the “Notice”), the Nonstatutory Stock Option Award
Agreement (reference number 20[18]-[A]) attached hereto as Exhibit A (the “Award
Agreement”), and the At Home Group Inc. 2016 Equity Incentive Plan (the “Plan”).

 

Date of Grant:[●]

Name of Optionee:[●]

Number of Shares
Subject to Option:[●] Shares

Option Price

(Price Per Share):$[●] per Share

Expiration Date:7 year anniversary of the Date of Grant.

Vesting:The Option shall vest pursuant to the terms and conditions set forth in
Section ‎3 of the Award Agreement.

Vesting Start Date:[●]

 

The Option shall be subject to the execution and return of this Notice by the
Optionee to the Company within 30 days of the date hereof (including by
utilizing an electronic signature and/or web-based approval and notice process
or any other process as may be authorized by the Company). This Option is a
non-qualified stock option and is not intended by the parties hereto to be, and
shall not be treated as, an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. Capitalized terms
used but not defined herein shall have the meaning attributed to such terms in
the Award Agreement or, if not defined therein, in the Plan, unless the context
requires otherwise.  By executing this Notice, the Optionee acknowledges that
his or her agreement to the covenants set forth in Section ‎7 of the Award
Agreement is a material inducement to the Company in granting this Award to the
Optionee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

AT HOME GROUP INC.

 

 

By:

Name:

Title:

 

 

 

OPTIONEE

 

 

By:

Name:

 

 

 

 



 

[Signature Page to Notice of Grant for At Home Group Inc. 2016 Equity Incentive
Plan Nonqualified Stock Option]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

AT HOME GROUP INC.

2016 Equity Incentive Plan

NON-STATUTORY STOCK OPTION

Award Agreement

 

Reference Number: 20[18]-[A]

 

THIS NONSTATUTORY STOCK OPTION AWARD AGREEMENT (the “Award Agreement”) is
entered into by and among At Home Group Inc. (the “Company”) and the individual
set forth on the signature page to that certain Notice of Grant (the “Notice”)
to which this Award Agreement is attached.  The terms and conditions of the
Option granted hereby, to the extent not controlled by the terms and conditions
contained in the Plan, shall be as set forth in the Notice and this Award
Agreement.  Capitalized terms used but not defined herein shall have the meaning
attributed to such terms in the Notice or, if not defined therein, in the Plan,
unless the context requires otherwise.

 

1.



No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Optionee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Optionee.

 

2.



Term of Option

 

As a general matter, the Option will expire on the Expiration Date set forth in
the Notice and be deemed to have been forfeited by the Optionee. As provided
below, the Optionee’s right to exercise the Option may expire prior to the
Expiration Date if the Optionee Terminates, including in the event of the
Optionee’s Disability or death. This Award Agreement shall remain in effect
until the Option has fully vested and been exercised or any unexercised portion
thereof has been forfeited by the Optionee as provided in this Award Agreement.
No portion of this Option shall be exercisable after the Expiration Date, or
such earlier date as may be applicable, except as provided herein.

 

3.



Vesting of Option 

 

Subject to the remainder of this Section ‎3, the Option will vest in accordance
with the following schedule, with the Option becoming fully (100%) vested as of
the [●] anniversary of the Vesting Start Date, subject to the Optionee not
having Terminated as of the applicable vesting date:

 



 

--------------------------------------------------------------------------------

 

 

Vesting Percentage

Vesting Date

[●]%

[●]6

 

If the Optionee Terminates for any reason, the portion of the Option that has
not vested as of such date shall terminate upon such Termination and be deemed
to have been forfeited by the Optionee without consideration.

 

4.



Exercise

 

Prior to the Expiration Date and at any time prior to the Optionee’s
Termination, the Optionee may exercise all or a portion of the Option, to the
extent vested, by giving notice in the form, to the person, and using the
administrative method and the exercise procedures established by the Committee
from time to time (including any procedures utilizing an electronic signature
and/or web-based approval and notice process), specifying the number of Shares
to be acquired. The Optionee’s right to exercise the vested portion of the
Option following the date that of the Optionee’s Termination will depend on the
reason for such Termination, as described in Sections ‎5 and ‎6 below.

 

The Optionee must pay to the Company at the time of exercise the amount of the
Option Price for the number of Shares covered by the notice to exercise
(“Aggregate Option Price”). The Aggregate Option Price for any Shares purchased
pursuant to the exercise of an Option shall be paid in any or any combination of
the following forms: (w) cash or its equivalent (e.g., a check);  (x) by making
arrangements through a registered broker-dealer pursuant to cashless exercise
procedures established by the Committee from time to time; (y) if permitted by
the Committee in its sole discretion, the transfer, either actually or by
attestation, to the Company of Shares that have been held by the Optionee for at
least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee; or (z) in the form of other
property as determined by the Committee in its sole discretion. Any Shares
transferred to the Company as payment of the exercise price under an Option
shall be valued at their Fair Market Value on the last business day preceding
the date of exercise of such Option. In addition, at the discretion of the
Committee in its sole discretion at the time of exercise, the Optionee may
provide for the payment of the Aggregate Option Price through Share withholding
as a result of which the number of Shares issued upon exercise of an Option
would be reduced by a number of Shares having a Fair Market Value equal to the
Aggregate Option Price. If requested by the Committee, the Optionee shall
deliver this Award Agreement to the Company, which shall endorse thereon a
notation of such exercise and return such Award Agreement to the Optionee. No
fractional Shares (or cash in lieu thereof) shall be issued upon exercise of an
Option and the number of Shares that may be purchased upon exercise shall be
rounded down to the nearest number of whole Shares.

 

5.



Termination of Service 

 

If the Optionee incurs a Termination for any reason, whether voluntarily or
involuntarily, without Cause, other than as a result of the Optionee’s death or
Disability, then the portion of this Option

 

--------------------------------------------------------------------------------

 

 

that has previously vested but has not been exercised shall remain exercisable
until, and shall terminate upon, the first to occur of (a) the end of the day
that is ninety (90) days following the date of the Optionee’s Termination or,
(b) the Expiration Date. If the Optionee incurs a Termination for Cause, then
this Option and all rights attached hereto shall be forfeited and terminate
immediately upon the effective date of such Termination for Cause.

 

6.



Death or Disability of the Optionee 

 

Upon the Optionee’s Termination by reason of death or Disability, the vested
portion of the Option shall remain exercisable until, and shall terminate upon,
the first to occur of (a) the end of the day that is one (1) year after the date
of the Optionee’s Termination for death or Disability, as applicable, or (b) the
Expiration Date of the Option.  Until such termination of the Option, the vested
portion of the Option may, to the extent that this Option has not previously
been exercised by the Optionee, be exercised by the Optionee in the case of his
or her Disability, or, in the case of death, by the Optionee’s personal
representative or the person entitled to the Optionee’s rights under this Award
Agreement.

 

7.



Prohibited Activities 

 

(a) No Sale or Transfer. Unless otherwise required by law, this Option shall not
be (i) sold, transferred or otherwise disposed of, (ii) pledged or otherwise
hypothecated or (iii) subject to attachment, execution or levy of any kind,
other than by will or by the laws of descent or distribution; provided,
 however, that any transferred Option will be subject to all of the same terms
and conditions as provided in the Plan and this Award Agreement and the
Optionee’s estate or beneficiary appointed in accordance with the Plan will
remain liable for any withholding tax that may be imposed by any federal, state
or local tax authority.

 

(b) Right to Terminate Option and Recovery. The Optionee understands and agrees
that the Company has granted this Option to the Optionee to reward the Optionee
for the Optionee’s future efforts and loyalty to the Company and its Affiliates
by giving the Optionee the opportunity to participate in the potential future
appreciation of the Company.  Accordingly, if (a) the Optionee materially
violates the Optionee’s obligations relating to the non-disclosure or non-use of
confidential or proprietary information under any Restrictive Agreement to which
the Optionee is a party, or (b) the Optionee materially breaches or violates the
Optionee’s obligations relating to non-disparagement under any Restrictive
Agreement to which the Optionee is a party, or (c) the Optionee engages in any
activity prohibited by Section 7 of this Award Agreement, or (d) the Optionee
materially breaches or violates any non-solicitation obligations under any
Restrictive Agreement to which the Optionee is a party, or (e) the Optionee
breaches or violates any non-competition obligations under any Restrictive
Agreement to which the Optionee is a party, or (f) the Optionee is convicted of
a felony against the Company or any of its Affiliates, then, in addition to any
other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice, to terminate the Option
(including the vested portion of the Option), or any unexercised portion
thereof, which shall be of no further force and effect.  “Restrictive Agreement”
shall mean any agreement between the Company or any Subsidiary and the Optionee
(including any prior option agreement) that contains non-competition, non-

 

--------------------------------------------------------------------------------

 

 

solicitation, non-hire, non-disparagement, or confidentiality restrictions
applicable to the Optionee.

 

(c) Other Remedies. The Optionee specifically acknowledges and agrees that its
remedies under this Section 7 shall not prevent the Company or any Subsidiary
from seeking injunctive or other equitable relief in connection with the
Optionee’s breach of any Restrictive Agreement.  In the event that the
provisions of this Section 7 should ever be deemed to exceed the limitation
provided by applicable law, then the Optionee and the Company agree that such
provisions shall be reformed to set forth the maximum limitations permitted.

 

8.



No Rights as Stockholder

 

The Optionee shall have no rights as a stockholder with respect to the Shares
covered by any exercise of this Option until the effective date of issuance of
the Shares and the entry of the Optionee’s name as a shareholder of record on
the books of the Company following exercise of this Option.

 

9.



Taxation Upon Exercise of Option; Tax Withholding; Parachute Tax Provisions

 

The Optionee understands that, upon exercise of this Option, the Optionee will
recognize income, for Federal, state and local income tax purposes, as
applicable, in an amount equal to the amount by which the Fair Market Value of
the Shares, determined as of the date of exercise, exceeds the Option Price. The
acceptance of the Shares by the Optionee shall constitute an agreement by the
Optionee to report such income in accordance with then applicable law and to
cooperate with Company and its subsidiaries in establishing the amount of such
income and corresponding deduction to the Company and/or its subsidiaries for
its income tax purposes.

 

The Optionee is responsible for all tax obligations that arise as a result of
the exercise of this Option. The Company may withhold from any amount payable to
the Optionee an amount sufficient to cover any Federal, state or local
withholding taxes which may become required with respect to such exercise or
take any other action it deems necessary to satisfy any income or other tax
withholding requirements as a result of the exercise this Option. The Company
shall have the right to require the payment of any such taxes and require that
the Optionee, or the Optionee’s beneficiary, to furnish information deemed
necessary by the Company to meet any tax reporting obligation as a condition to
exercise or before the issuance of any Shares pursuant to this Option. The
Optionee may pay his or her withholding tax obligation in connection with the
exercise of the Option, by making (w) a cash payment to the Company, or (x)
arrangements through a registered broker-dealer pursuant to cashless exercise
procedures established by the Committee from time to time.  In addition, the
Committee, in its sole discretion, may allow the Optionee, to pay his or her
withholding tax obligation in connection with the exercise of the Option, by (y)
having withheld a portion of the Shares then issuable to him or her upon
exercise of the Option or (z) surrendering Shares that have been held by the
Optionee for at least six (6) months (or such lesser period as may be permitted
by the Committee) prior to the exercise of the Award, in each case having an
aggregate Fair Market Value equal to the withholding taxes.   

 



 

--------------------------------------------------------------------------------

 

 

In connection with the grant of this Option, the parties wish to memorialize
their agreement regarding the treatment of any potential golden parachute
payments as set forth in Exhibit A attached hereto.

 

10.



Securities Laws; Tolling of Exercise Period Expiration

 

(a) Upon the acquisition of any Shares pursuant to the exercise of the Option,
the Optionee will make such written representations, warranties, and agreements
as the Committee may reasonably request in order to comply with securities laws
or with this Award Agreement. Optionee hereby agrees not to offer, sell or
otherwise attempt to dispose of any Shares issued to the Optionee upon exercise
of the Option in any way which would: (x) require the Company to file any
registration statement with the Securities and Exchange Commission (or any
similar filing under state law or the laws of any other county) or to amend or
supplement any such filing or (y) violate or cause the Company to violate the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, or any other Federal,
state or local law, or the laws of any other country. The Company reserves the
right to place restrictions on any Shares the Optionee may receive as a result
of the exercise of the Option.

 

(b) Notwithstanding any provision contained in this Award Agreement or the Plan
to the contrary,

 

(i) if, following the Optionee’s Termination, all or a portion of the exercise
period applicable to the Option occurs during a time when the Optionee cannot
exercise the Option without violating (w) an applicable Federal, state or local
law, (x) the rules related to a blackout period declared by the Company, (y) any
agreed to lock-up arrangement, or (z) other similar circumstance, in each case,
the exercise period applicable to the Option will be tolled for the number of
days that such prohibitions or restrictions apply, such that the exercise period
will be extended by the same number of days as were subject to the prohibitions
or restrictions; provided,  however, that the exercise period may not be
extended due to such tolling past the Expiration Date of the Option as set forth
above; and

 

(ii) if the Expiration Date is set to occur during a time that the Optionee
cannot exercise the Option without violating an applicable Federal, state or
local law (and the Option has not previously been exercised or otherwise
terminated), the exercise period will be tolled until such time as the violation
would no longer apply; provided,  however, that the exercise period applicable
to the Option in this event will be fifteen (15) days from the date such
potential violation is longer applicable.

 

11.



Modification, Extension and Renewal of Options

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Optionee and no modification shall, without the consent of
the Optionee, alter to the Optionee’s material detriment or materially impair
any rights of the Optionee under this Award Agreement except to the extent
permitted under the Plan.

 



 

--------------------------------------------------------------------------------

 

 

12.



Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a) If to the Company at the address below:

 

At Home Group Inc.

1600 East Plano Parkway

Plano, Texas 75074

Attn: General Counsel

Phone: (972) 265-6227

 

(b) If to the Optionee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

13.



Award Agreement Subject to Plan and Applicable Law

 

This Option is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Option
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan, the Notice, and this Award Agreement,
and it shall control as to any matters not contained in this Award Agreement.
The Committee shall have authority to make constructions of this Award
Agreement, and to correct any defect or supply any omission or reconcile any
inconsistency in this Award Agreement, and to prescribe rules and regulations
relating to the administration of this Award and other Awards granted under the
Plan.

 

This Option shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof, and subject to the exclusive
jurisdiction of the courts therein. The Optionee hereby consents to personal
jurisdiction in any action brought in any court, federal or state, within the
State of Delaware having subject matter jurisdiction in the matter.

 

14.



Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.



 

--------------------------------------------------------------------------------

 

 

 

15.



Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

16.



Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

17.



Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

18.



Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Optionee
pursuant to the provisions of Section 9 of the Award Agreement.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement. 

 

(a)To the extent that the Optionee, would otherwise be eligible to receive a
payment or benefit pursuant to the terms of this Award Agreement, any employment
or other agreement with the Company or any Subsidiary or otherwise in connection
with, or arising out of, the Optionee’s employment with the Company or a change
in ownership or effective control of the Company or of a substantial portion of
its assets (any such payment or benefit, a “Parachute Payment”), that a
nationally recognized United States public accounting firm selected by the
Company (the “Accountants”) determines, but for this sentence would be subject
to excise tax imposed by Section 4999 of the Code (the “Excise Tax”), subject to
clause (c) below, then the Company shall pay to the Optionee whichever of the
following two alternative forms of payment would result in the Optionee’s
receipt, on an after-tax basis, of the greater amount of the Parachute Payment
notwithstanding that all or some portion of the Parachute Payment may be subject
to the Excise Tax: (1) payment in full of the entire amount of the Parachute
Payment (a “Full Payment”), or (2) payment of only a part of the Parachute
Payment so that the Optionee receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

 

(b)If a reduction in the Parachute Payment is necessary pursuant to clause (a),
then the reduction shall occur in the following order:  (1) cancellation of
acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; (2) reduction of
cash payments (with such reduction being applied to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments); and (3) cancellation of acceleration of
vesting of equity awards not covered under (1) above; provided,  however, that
in the event that acceleration of vesting of equity awards is to be cancelled,
acceleration of vesting of full value awards shall be cancelled before
acceleration of options and stock appreciation rights and within each class such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be canceled
before earlier equity awards; and provided,  further, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code Section
409A or losing the benefit of the reduction under Sections 280G and 4999 of the
Code, the Optionee may designate a different order of reduction.

 

(c)For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Accountants, such Total
Payments (in whole or in part):  (1) do not constitute “parachute payments,”
including giving effect to the recalculation of

 

--------------------------------------------------------------------------------

 

 

stock options in accordance with Treasury Regulation Section 1.280G-1, Q&A 33,
(2) represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or (3)
are otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

 

(d)All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Optionee.

 

(e)The federal tax returns filed by the Optionee (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Optionee.  The Optionee shall make proper payment
of the amount of any Excise Tax, and at the request of the Company, provide to
the Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Optionee may delete information unrelated to the Parachute Payment or
Excise Tax and provided,  further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph). 

 

(f)In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Optionee shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Optionee but
the Optionee shall control any other issues.  In the event that the issues are
interrelated, the Optionee and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue.  In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Optionee shall permit the representative of the Company to accompany the
Optionee, and the Optionee and his representative shall cooperate with the
Company and its representative.

 

(g)The Company shall be responsible for all charges of the Accountants.

 

(h)The Company and the Optionee shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.

 

(i)Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Optionee and the repayment obligation null and
void.

 

(j)Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Exhibit A shall be paid to the Optionee promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Optionee or where no taxes are required to be
remitted, the end of the Optionee’s calendar year following the

 

--------------------------------------------------------------------------------

 

 

Optionee’s calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(k)The provisions of this Exhibit A shall survive the termination of the
Optionee’s employment with the Company for any reason and the termination of the
Award Agreement.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------